—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered January 14, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence warranted the conclusion that the drugs found in the buyer’s possession were sold to him by defendant in the transaction witnessed by the officer.
Defendant’s speedy trial motion was properly denied. As to each of the adjournments at issue, the court properly charged the People with the amount of delay actually attributable to their unreadiness, and not to the entire adjournment (see, People v Stirrup, 91 NY2d 434, 440).
Defendant’s suppression motion was properly denied. Defendant did not establish that he had standing to challenge the seizure of vials of cocaine from the public hallway (People v Ramirez-Portoreal, 88 NY2d 99).
Defendant was properly sentenced as a second felony offender. His comments at sentencing concerning his prior conviction did not raise an issue as to its constitutionality (see, People v Bowden, 186 AD2d 362).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.